Title: To Benjamin Franklin from John Adams, 10 June 1782
From: Adams, John
To: Franklin, Benjamin


SirAmsterdam June 10. 1782
I have the Honour to inform you, that I have this day drawn upon you, in favour of Messrs Fizeau Grand & Co for the Amount of Six hundred and twenty five Pounds sterling being for my Salary, for one Quarter of a Year, which you will please to charge to the United States, according to the Resolutions of Congress. I hope I shall not have occasion to draw upon your Excellency for any further Sums for my Salary, because although I have no Sanguine Hopes of obtaining a Loan very Suddenly, for any very large sum, yet I am led to expect some what.
I have the Honour &c
His Excellency Benjamin Franklin Esq.
